DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 05 May 2022 is acknowledged.
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 May 2022.
Note that claim 18 was originally filed as a device (or apparatus) claim, and in the reply filed on 05 May 2022 Applicant amended claim 18 to be a process claim and thus, claim 18 is now included with Invention (or Group) II.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A DRAW DEVICE.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al (U.S. Patent Application Publication 2009/0068463 A1) in combination with Price (U.S. Patent Application Publication 2008/0206381 A1).
             Regarding claim 1, Mochizuki et al (see the entire document, in particular, paragraphs [0027], [0159], [0251] and [0420]; Figure 9) teaches a draw device into which at least one filament is guided for producing a texturized filament or yarn (see paragraph [0027] and Figure 9 of Mochizuki et al), including (a) a pair of intake rollers for receiving the at least one filament (see paragraph [0420] (first roll 33) and Figure 9 of Mochizuki et al); (b) two pairs or drafting system rollers following the pair of intake rollers to draw the at least one filament (see paragraph [0420] (second roll 34, third roll 35) and Figure 9 of Mochizuki et al); (c) a texturizing device with a cooling drum disposed downstream of the two pairs of drafting rollers to texturize the at least one filament (see paragraph [0420] (crimping nozzle 37, cooling drum 38) and Figure 9 of Mochizuki et al); and (d’) at least one roller disposed downstream or the texturizing device with the cooling drum (see paragraph [0420] (roll 39, roll 40) and Figure 9 of Mochizuki et al). Mochizuki et al does not explicitly teach (d) at least one drafting system roller disposed downstream the texturizing device with the cooling drum by which the at least one texturized filament or yarn is actively cooled to a temperature of 0°C to 50°C, the at least one drafting system roller being cooled from the inside by circulating media. Price (see the entire document, in particular, paragraphs [0002], [0068] and [0071]; Figure 4) teaches a draw device (see paragraph [0002] of Price), including at least one drafting system roller disposed downstream the texturizing device with the cooling drum by which the at least one texturized filament or yarn is actively cooled to a temperature of 0°C to 50°C, the at least one drafting system roller being cooled from the inside by circulating media (see paragraph [0071] (cooled drawing rollers 424, 426 and 428) and Figure 4 of Price), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a draw device including at least one drafting system roller disposed downstream the texturizing device with the cooling drum by which the at least one texturized filament or yarn is actively cooled to a temperature of 0°C to 50°C, the at least one drafting system roller being cooled from the inside by circulating media in the apparatus of Mochizuki et al in view of Price in order to manufacture filaments or yarns having improved appearance and texture (see paragraph [0002] of Price).
             Regarding claims 2-4, see paragraph [0071] and Figure 4 of Price.
             Regarding claims 5 and 6, see paragraph [0068] (other number of rollers are possible) of Price.
             Regarding claims 7-10, see paragraph [0251] (before winding the crimped yarn on a winder, it is preferable to subject the yarn to an interlacing treatment; i.e., it is preferable, but not required, to interlace the yarn just before winding) of Mochizuki et al).
             Regarding claim 11, see paragraph [0159] (spinning speed of 500 – 5,000 m/min) of Mochizuki et al.
             Regarding claim 12, see paragraph [0420] and Figure 9 of Mochizuki et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nabulon (U.S. Patent 4,877,570 A; col. 1, lines 30-33), Dell’Acqua (U.S. Patent 6,128,913 A; col. 2, line 54 to col. 3, line 34; Figures 5 an 6) and Rasnick, Jr. et al (U.S. Patent Application Publication 2002/0121011 A1; paragraphs [0047] – [0052]; Figure 3) are of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742